PER CURIAM.
We direct the court below to correct two minor errors in its final judgment dissolving marriage dated December 13, 1979, and filed April 8,1980. The first error involved paragraph number 17 in the judgment which states:
As to the costs, the court orders that the parties shall equally divide the costs of this action which shall include, filing fee, court reporter, deposition, and recording fees.
At the dissolution hearing on December 13, 1979, the parties, with the court's approval, only agreed to split the outstanding costs at the time of the hearing which consisted only of the costs of the court reporter. The husband, appellee, agreed to absorb his initial costs. Therefore, the order should be amended to provide that the parties shall equally divide the costs that were outstanding as of December 13, 1979.
The judgment also omitted to include in paragraph number 18 a $10 gold coin which was one of the items which possession was disputed by the parties at the hearing on December 13, 1979. At that hearing the court decided that all the disputed property should be divided equally between the parties. Therefore, the gold coin should be added to the list of items in paragraph number 18 of the judgment.
We have examined the remaining points urged for reversal and find them unavailing. Reversed in part, affirmed in part and remanded for further proceedings consistent with this opinion.
ERVIN, BOOTH and JOANOS, JJ., concur.